741 F.2d 267
UNITED STATES of America, Plaintiff-Appellee,v.Esmail YERMIAN, Defendant-Appellant.
No. 81-1192.
United States Court of Appeals,Ninth Circuit.
Aug. 24, 1984.

Alan Zarky, Los Angeles, Cal., for defendant-appellant.
Janet Goldstein, Asst. U.S. Atty., Los Angeles, Cal., for plaintiff-appellee.
ORDER FOR PUBLICATION
Before FLETCHER, PREGERSON and REINHARDT, Circuit Judges.


1
On June 27, 1984, the Supreme Court, --- U.S. ----, 104 S. Ct. 2936, 82 L. Ed. 2d 53 (1984);  reversed our decision, 708 F.2d 365 (9th Cir.1983), in which we had reversed and remanded for a new trial.  The Court has remanded the case to us for further proceedings in conformity with its opinion.


2
Accordingly, we reinstate the district court's judgment.